DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-21 are pending.

Claim Objections
	Claims 16-17 are objected to because of the following minor informalities. Claim 16 is missing the appropriate status identifier. As a courtesy to applicant, examiner has compared the claim language to the previously filed claim set to determine the claim status, as opposed to sending out the Notice of Non-Compliant Amendment. Claim 16 should read: Currently Amended. 
Claim 17 is objected to based on its dependency on an objected to parent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.


Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 8 is directed to a method; and claim 15 is directed to a system. Thus, claims 1, 8, and 15 are directed to statutory categories of invention. However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is: 
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
harvest, for each customer support request, a first plurality of artifacts, each of said first plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
harvest, for each customer support request, a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect to the attributes included in the customer support request; 
calculate, for the attributes included in the each customer support request, a sentiment value, the calculation of said sentiment value being based, at least in part, on the first plurality of artifacts, the second plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least the message, the sentiment value, and one of the date, time, username and the location; and 
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request.

The abstract idea of claim 8 is:
receiving a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request, 
a time of the customer support request, 
a location that was used to generate the customer support request, 
a username associated with the customer support request and a message; 
harvesting for each customer support request, a plurality of artifacts, each of said plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
calculating for each customer support request, a sentiment value, the calculating the sentiment value being based, at least in part, on the plurality of artifacts, the message, and historical information associated with the user; 
routing the customer support request based on the message, the sentiment value and at least one of the date, time, username and the location, and 
pre-registering the user for the sentiment analysis prior to the receiver receiving in the customer support request.

The abstract idea of claim 15 is:
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
retrieve social media account history and other third party data source information associated with a user associated with the username, and to harvest, therefrom, a plurality of artifacts, each of said artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
calculate, for each customer support request, a sentiment value, said sentiment value being based on the plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least two of the date, time, username, location, and the sentiment value; and 
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at routing customer service requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, recite an a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could mentally or manually perform the steps, including obtaining login information and/or account history; determine sentiment, based on customer requests; route the customer request based on information obtained and determined sentiment; register a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “system”; “Application Programming Interface (API) feed”; “Application Programming Interface”; “receiver”; “computer”; “processor”; claim 8: “Application Programming Interface (API) feed”; “receiver”; “Application Programming Interface (API)”; “computer”; “processor”; claim 15: “system”; “receiver”; “Application Programming Interface”; “computer”; “processor”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0032] to [0035] of applicant’s specification as filed. There’s no indication that the computing elements are anything but generic hardware and/or software. This interpretation holds for the newly added limitations (“a database object in the form of a table, said database object comprising a plurality of attributes being stored in the table”), which also amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Accordingly, these additional claim elements, alone and in combination, i.e. a web server with receiver, API interface, database, and processor, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 9 include the additional element of “harvest from a social media account history account and a third party data source account information,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 3, 10, and 17 include the additional element describing how the “level(s)” of “relevance” are “determined,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 5, 6, 13, and 19-20 further describe the nature, structure, and/or content of “the first plurality of artifacts.” While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 7, 14, and 21 include the additional element of “reduce[ing], in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 12 includes the additional element of “determine a frequency of transmission of legacy customer support requests associated with the username,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 16 includes the additional element of “harvest… information related to the user,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above (see also MPEP 2106.05(f)). 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 20180176380) in view of Tuchman et al. (US 20120266258), Sivasubramanian et al. (US 20210158805), and Gaedcke et al. (US 20130282603). 

Claim 1
Regarding claim 1, McCoy discloses: a system for leveraging an Application Programming Interface (API) feed to improve the accuracy of a sentiment analysis performed on communication data {system for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the system comprising:
a receiver configured to receive communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}, said communication data comprising a database object in the form of a table, said database object comprising a plurality of attributes being stored in the table {some of the data (e.g., customer profile or attribute data) may be maintained in a customer relations management (CRM) database hosted in the mass storage device 126 or elsewhere, i.e. database object in the form of a table; para. [0058]}, said attributes comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
a processor configured to harvest from the API feed, for each communication data, a first plurality of artifacts, each of said first plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes stored in the table included in the communication data {analyzer 208 parses or harvests the text of the communication data, this harvested text defining a first plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; API feed previously described in para. [0065]; the modules being run on one or more processors described in para. [0114]; first level of relevance with respect to the communication data described in para. [0072]: valuator 210 may score expressions with negative sentiments higher than those with positive sentiments, i.e. a level of relevance calculated; note that artifacts is being interpreted based on applicant’s definition in para. [0059] of the specification: “Mining module, shown at 402, may mine a plurality of artifacts, as shown at 412. The artifacts may be received in the form of biometrics 414, telephone calls 416, verbal statements 420, conversations 422, SMS ("Short message service") 422 and phone calls 424.”};
wherein the processor is further configured to calculate, for the attributes stored in the table included in the each communication data, a sentiment value, the calculation of said sentiment value being based, at least in part, on the first plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based, at least in part, on the first plurality of artifacts; para. [0071], [0072]; note that based, at least in part, given broadest reasonable interpretation, suggests that the sentiment value need only be based on one item; the modules being run on one or more processors described in para. [0114]}; and
wherein the processor is further configured to route the communication data based on at least the message, the sentiment value, and one of the date, time, username and the location {valuation score for communication data route is based on sentiment and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]}.
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object; a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect relevant to the attributes stored in the table included in the customer support request. Examiner also notes that while McCoy discloses sentiment analysis in para. [0071], [0072], it doesn’t explicitly disclose: wherein the system is configured to accept a pre-registration from a user prior to the user sending in the customer support request. 
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}; the user sending in the customer support request {request in context of customer support described in para. [0115]}; wherein the system is configured to accept a pre-registration from a user prior to the user sending in the customer support request {once the one-touch application has been installed, the customer may initially launch the one-touch application to access the support center to set up a customer account and register the customer and/or its mobile device, including providing user credential (e.g., username and password) for login purposes; para. [0090]; given that this occurs prior to any customer communication, examiner asserts that it functions as pre-registration}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents, thereby saving an organization time and resources {para. [0012] of Tuchman}. One of ordinary skill in the art would have been motivated to save time and resources, and therefore modify McCoy with Tuchman. 
The combination of McCoy and Tuchman doesn’t explicitly disclose: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object; a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect to the attributes stored in the table included in the customer support request.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect relevant to the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}. One of ordinary skill in the art would have been motivated to provide the tools for a manager to intervene in customer calls when necessary, and therefore modify McCoy and Tuchman with Sivasubramanian. 
The combination of McCoy, Tuchman, and Sivasubramanian doesn’t explicitly disclose: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object.
However, Gaedcke teaches a similar system for providing customer care in the context of social media posts. Gaedcke discloses: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object {system receives a post (also known as a message) from a listener/harvester 2402 from a source information site, which is combined with the author handle to create a unique key that’s used to determine if the key already exists in the present system's database 2403, i.e. message ID is unique attribute of the database object; para. [0128]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Sivasubramanian to include the features of Gaedcke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to utilize a unique key associated with the customer message, in order to facilitate customer service agents providing improved customer service and support, by means of simplifying the query for previous customer interactions {para. [0004], [0128], [0129] of Gaedcke}. One of ordinary skill in the art would have been motivated to improve customer service and support, and therefore modify McCoy, Tuchman, and Sivasubramanian with Gaedcke. 

Claim 2
Regarding claim 2, the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke discloses the features of claim 1.
McCoy further discloses: the processor is further configured to harvest from a social media account history account and a third party data source account information related to the user {analyzer 208 parses or harvests the text of the social expression, i.e. the customer support request, from a social media account history on a third party data source; para. [0006], [0071], [0072]; the modules being run on one or more processors described in para. [0114]}.
Sivasubramanian further discloses: the information comprising a third plurality of artifacts, each of said third plurality of artifacts comprising sentiment information relevant to the attributes stored in the table included in the customer support request {as depicted in Fig. 15, where turns are translated into first, second, third artifacts denoted by various customer, agent talk portions with corresponding sentiment information relevant to the customer support request; para. [0155]}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke, further in view of George et al. (US 20190034963).

Claim 3
Regarding claim 3, the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke discloses the features of claim 1.
McCoy further discloses: the date and time of the attributes stored in the table of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and the second level of relevance is determined based on a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and the second level of relevance is determined based on a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}. One of ordinary skill in the art would have been motivated to streamline customer-agent interactions, and therefore modify McCoy, Tuchman, Sivasubramanian, and Gaedcke with George.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke, further in view of McCormack et al. (US 20160198047).

Claim 5
Regarding claim 5, the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke discloses the features of claim 1. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke doesn’t explicitly disclose: a frequency of transmission of legacy customer support requests associated with the username.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: a frequency of transmission of legacy customer support requests associated with the username {customer profile may include, but not restricted to, a call log, a frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}. One of ordinary skill in the art would have been motivated to streamline responses to customer queries, and therefore modify McCoy, Tuchman, Sivasubramanian, and Gaedcke with McCormack.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke, further in view of Coughlan et al. (US 8848879)

Claim 6
Regarding claim 6, the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke discloses the features of claim 1.
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes. One of ordinary skill in the art would have been motivated to prioritize based on urgency, and therefore modify McCoy, Tuchman, Sivasubramanian, and Gaedcke with Coughlan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke, further in view of Sommer et al. (US 20100262454).

Claim 7
Regarding claim 7, the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke discloses the features of claim 1, but doesn’t explicitly disclose: the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of the artifact in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of the artifact in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Sivasubramanian, and Gaedcke to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}. One of ordinary skill in the art would have been motivated to determine artifact applicability over time, and therefore modify McCoy, Tuchman, Sivasubramanian, and Gaedcke with Sommer.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Tuchman and Gaedcke.

Claim 8
Regarding claim 8, McCoy discloses: a method for leveraging an Application Programming Interface (API) feed to improve the accuracy of a sentiment analysis performed on communication data {method for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the method comprising:
receiving, using a receiver, communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}, said communication data comprising a database object in the form of a table, said database object comprising a plurality of attributes being stored in the table {some of the data (e.g., customer profile or attribute data) may be maintained in a customer relations management (CRM) database hosted in the mass storage device 126 or elsewhere, i.e. database object in the form of a table; para. [0058]}, said attributes comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
harvesting, using a processor, from the API feed, for each communication data, a plurality of artifacts, each of said plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes stored in the table included in the  communication data {analyzer 208 parses or harvests the text of the communication data, this harvested text defining a plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; API feed previously described in para. [0065]; the modules being run on one or more processors described in para. [0114]; first level of relevance with respect to the communication data described in para. [0072]: valuator 210 may score expressions with negative sentiments higher than those with positive sentiments, i.e. a level of relevance calculated};
calculating, using the processor, for each communication data, a sentiment value, the calculating the sentiment value being based, at least in part, on the plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based, at least in part, on the plurality of artifacts; para. [0071], [0072]; note that based, at least in part, given broadest reasonable interpretation, suggests that the sentiment value need only be based on one item; the modules being run on one or more processors described in para. [0114]}; and
routing, using the processor, the communication data based on the message, the sentiment value and at least one of the date, time, username and the location {valuation score for route is based on sentiment and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]};
the receiver receiving in the communication data {social media platforms 200a-200c and listener 204 act as receiver that receives communication data; para. [0065]}.
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object. Examiner also notes that while McCoy discloses sentiment analysis in para. [0071], [0072], it doesn’t explicitly disclose: pre-registering, using the processor, the user prior to the receiver receiving in the customer support request.
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}; pre-registering, using the processor, the user prior to the receiver receiving in the customer support request {once the one-touch application has been installed, the customer may initially launch the one-touch application to access the support center to set up a customer account and register the customer and/or its mobile device, including providing user credential (e.g., username and password) for login purposes; para. [0090]; given that this occurs prior to any customer communication, examiner asserts that it functions as pre-registration}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents, thereby saving an organization time and resources {para. [0012] of Tuchman}. One of ordinary skill in the art would have been motivated to save time and resources, and therefore modify McCoy with Tuchman. 
The combination of McCoy and Tuchman doesn’t explicitly disclose: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object. 
However, Gaedcke teaches a similar system for providing customer care in the context of social media posts. Gaedcke discloses: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object {system receives a post (also known as a message) from a listener/harvester 2402 from a source information site, which is combined with the author handle to create a unique key that’s used to determine if the key already exists in the present system's database 2403, i.e. message ID is unique attribute of the database object; para. [0128]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Gaedcke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to utilize a unique key associated with the customer message, in order to facilitate customer service agents providing improved customer service and support, by means of simplifying the query for previous customer interactions {para. [0004], [0128], [0129] of Gaedcke}. One of ordinary skill in the art would have been motivated to improve customer service and support, and therefore modify McCoy and Tuchman with Gaedcke. 


Claim 15
Regarding claim 15, McCoy discloses: a system for leveraging social media account history and third party data source information to improve the accuracy of a sentiment analysis performed on communication data {system for routing social media communication in a contact center system supporting an organization; para. [0008]; Application Programming Interface (API) feed used or leveraged in context of communication data described in para. [0041], [0065]; social media account history and third party data source information; para. [0006], [0071], [0072]; note that to improve the accuracy of a sentiment analysis is intended use, since it describes the desired outcome, without additional function and/or structure; examiner contends that this is accomplished by McCoy, since the sentiment analysis is used for routing prioritization; para. [0072]}, the method comprising:
a receiver configured to receive a plurality of communication data {social media platforms 200a-200c and listener 204 act as receiver that receives a user login, given that username is provided; para. [0065], [0067]; note that listener 204 provides mechanism to listen to media expressions that relate to the business or organization supported by the contact center system 100, i.e. media expressions define logins intended to initiate a customer support request; para. [0065]}, said communication data comprising a database object in the form of a table, said database object comprising a plurality of attributes being stored in the table {some of the data (e.g., customer profile or attribute data) may be maintained in a customer relations management (CRM) database hosted in the mass storage device 126 or elsewhere, i.e. database object in the form of a table; para. [0058]}, said attributes comprising:
a date of the communication data {date of last post; para. [0067]}
a time of the communication data {via time stamp of social media post; para. [0067]};
a location of computer that was used to generate the communication data {via location of the expression (e.g., city/state/zip code that the expression originated from); para. [0067]};
a username associated with the communication data {username described in para. [0067]}; and
a message {text of message described in para. [0067]};
a processor configured to retrieve social media account history and other third party data source information associated with a user associated with the username, and to harvest, therefrom, a plurality of artifacts, each of said artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes stored in the table included in the communication data {retrieving social media account history and other third party data source information associated with a user associated with the username described in para. [0066], [0067]; analyzer 208 parses or harvests the text of the social expression, i.e. the communication data; this harvested text defines a plurality of artifacts, given that comprises sentiment information used to determine the sentiment score; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]};
wherein the processor is further configured to calculate, for each communication data, a sentiment value, said sentiment value being based on the plurality of artifacts, the message, and historical information associated with the user {analyzer 208 calculates a sentiment score or value based on the plurality of artifacts from message, in addition to geographical information, i.e. historical information associated with the user; para. [0071], [0072]}; 
wherein the processor is further configured to route the communication data based on at least two of the date, time, username, location, and the sentiment value {valuation score for route is based on sentiment score or value and location; para. [0014], [0015], [0016]; the modules being run on one or more processors described in para. [0114]}. 
While examiner contends that customer support request is nonfunctional descriptive material that simply conveys meaning to a human reader (see MPEP 2111.05) and/or McCoy alludes to customer support requests in a customer support environment {para. [0041]}, it doesn’t explicitly disclose: a customer support request; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request; a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object. Examiner also notes that while McCoy discloses sentiment analysis in para. [0071], [0072], it doesn’t explicitly disclose: wherein the system is configured to accept a pre-registration from a user prior to the user sending in the customer support request. 
However, Tuchman teaches a similar system for providing customer support services. Tuchman discloses: a customer support request {request in context of customer support described in para. [0115]}; a plurality of Application Programming Interface (API) logins to the API feed, each of the logins intended to initiate a customer support request {logins to API feed, each of the logins intended to initiate a customer support request described in para. [0115]; plurality of logins indicated at para. [0117]: a support center can handle support requests from customers of multiple, i.e. a plurality, of clients}; the user sending in the customer support request {request in context of customer support described in para. [0115]}; wherein the system is configured to accept a pre-registration from a user prior to the user sending in the customer support request {once the one-touch application has been installed, the customer may initially launch the one-touch application to access the support center to set up a customer account and register the customer and/or its mobile device, including providing user credential (e.g., username and password) for login purposes; para. [0090]; given that this occurs prior to any customer communication, examiner asserts that it functions as pre-registration}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McCoy to include the features of Tuchman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate an efficient mechanism to provide the best available and cost-effective communication channels, for both customers and agents, thereby saving an organization time and resources {para. [0012] of Tuchman}. One of ordinary skill in the art would have been motivated to save time and resources, and therefore modify McCoy with Tuchman. 
The combination of McCoy and Tuchman doesn’t explicitly disclose: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object. 
However, Gaedcke teaches a similar system for providing customer care in the context of social media posts. Gaedcke discloses: a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object {system receives a post (also known as a message) from a listener/harvester 2402 from a source information site, which is combined with the author handle to create a unique key that’s used to determine if the key already exists in the present system's database 2403, i.e. message ID is unique attribute of the database object; para. [0128]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy and Tuchman to include the features of Gaedcke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to utilize a unique key associated with the customer message, in order to facilitate customer service agents providing improved customer service and support, by means of simplifying the query for previous customer interactions {para. [0004], [0128], [0129] of Gaedcke}. One of ordinary skill in the art would have been motivated to improve customer service and support, and therefore modify McCoy and Tuchman with Gaedcke. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Gaedcke, further in view of Sivasubramanian.

Claim 9
Regarding claim 9, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 8.
McCoy further discloses: the processor is further configured to harvest from a social media account history account and a third party data source account information related to the user {analyzer 208 parses or harvests the text of the social expression from user of social media; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]}.
The combination of McCoy, Tuchman, and Gaedcke doesn’t explicitly disclose: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said second sentiment information comprising a second level of relevance with respect to the attributes stored in the table included in the customer support request.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said second sentiment information comprising a second level of relevance with respect to the attributes stored in the table included in the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}. One of ordinary skill in the art would have been motivated to provide the tools for a manager to intervene in customer calls when necessary, and therefore modify McCoy, Tuchman, and Gaedcke with Sivasubramanian.

Claim 16
Regarding claim 16, the combination of McCoy, Tuchman, and Gaedcke disclose the features of claim 15. 
McCoy further discloses: the processor is further configured to harvest from an application programming interface (API) feed information related to the user {analyzer 208 parses or harvests the text of the social expression; para. [0071], [0072]; the modules being run on one or more processors described in para. [0114]; application programming interface 240 or feed described in para. [0045]}.
The combination of McCoy, Tuchman, and Gaedcke doesn’t explicitly disclose: a second plurality of artifacts, each of said second plurality of artifacts comprising sentiment information, said sentiment information comprising a second level of relevance with respect to the attributes stored in the table included in the customer support request.
However, Sivasubramanian teaches a similar system for analyzing interactions in a customer support setting. Sivasubramanian discloses: a second plurality of artifacts, each of said second plurality of artifacts comprising sentiment information, said sentiment information comprising a second level of relevance with respect to the attributes stored in the table included in the customer support request {based on applicant’s definition of artifacts, which may encompass verbal expression (para. [0059] of applicant’s specification), examiner asserts that the multiple conversation turns, each separately scored by sentiment, define first and second plurality of artifacts comprising second sentiment information, the level of relevance indicated by the sentiment score; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Sivasubramanian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to facilitate sentiment analysis via acquisition of multiple artifacts, thereby allowing supervisors to look across live calls and see where they may be needed to engage and/or de-escalate and/or help an agent {para. [0048] of Sivasubramanian}. One of ordinary skill in the art would have been motivated to provide the tools for a manager to intervene in customer calls when necessary, and therefore modify McCoy, Tuchman, and Gaedcke with Sivasubramanian.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian, further in view of George.

Claim 10
Regarding claim 10, the combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian discloses the features of claim 9.
McCoy further discloses: the date and time of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}. One of ordinary skill in the art would have been motivated to streamline customer-agent interactions, and therefore modify McCoy, Tuchman, Gaedcke, and Sivasubramanian with George.

Claim 17
Regarding claim 17, the combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian discloses the features of claim 16. 
McCoy further discloses: the date and time of the communication data {date of last post; para. [0067]; time stamp of social media post; para. [0067]}; a first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
Tuchman further discloses: a customer support request {request in context of customer support described in para. [0115]}.
Sivasubramanian further discloses: discloses: a second plurality of artifacts {multiple conversation turns define first and second plurality of artifacts; para. [0075]}.
The combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian doesn’t explicitly disclose: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions.
However, George teaches a similar system for sentiment-based mapping of customer journeys. George discloses: the first level of relevance of the sentiment information is determined based on the magnitude of time between interactions and wherein the second level of relevance of the second sentiment information comprises a magnitude of time between interactions {sentiment manager 206 may determine implied sentiment, i.e. level of relevance of the sentiment information, based on the length of time between interactions, i.e. magnitude of time between interactions; para. [0061]; users 114a-n define multiple users, which would necessarily involve multiple interactions and corresponding first, second levels of relevance; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Gaedcke, and Sivasubramanian to include the features of George, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to analyze and understand the customer journey across a variety of channels of communication, thereby streamlining customer-agent interactions {para. [0002] of George}. One of ordinary skill in the art would have been motivated to streamline customer-agent interactions, and therefore modify McCoy, Tuchman, Gaedcke, and Sivasubramanian with George.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Gaedcke, further in view of McCormack and Bikumala et al. (US 20210240774).

Claim 12
Regarding claim 12, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 8, but doesn’t explicitly disclose: the processor is further configured to determine a frequency of transmission of legacy customer support requests associated with the username, to define said frequency as an artifact, and to update said frequency after one of a pre-determined number of received customer requests or after a pre-determined amount of time.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: determine a frequency of transmission of legacy customer support requests associated with the username, to define said frequency as an artifact {customer profile may include, but not restricted to, a call log, an artifact that includes frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}. One of ordinary skill in the art would have been motivated to streamline responses to customer queries, and therefore modify McCoy, Tuchman, and Gaedcke with McCormack.
The combination of McCoy, Tuchman, Gaedcke, and McCormack doesn’t explicitly disclose: update after one of a pre-determined number of received customer requests or after a pre-determined amount of time.
However, Bikumala teaches a similar system for prioritization of support requests. Bikumala discloses: update after one of a pre-determined number of received customer requests or after a pre-determined amount of time {models within system 108 are updated from time to time, i.e. a pre-determined amount of time, to account for changes over time in the data within information stores 230; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, Gaedcke, and McCormack to include the features of Bikumala, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide updates with respect to customer support requests, in order to account for changes over time in the data {para. [0042] of Bikumala}. One of ordinary skill in the art would have been motivated to monitor changes over time, and therefore modify McCoy, Tuchman, Gaedcke, and McCormack with Bikumala.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Gaedcke, further in view of Coughlan.

Claim 13
Regarding claim 13, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 8. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Gaedcke doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes. One of ordinary skill in the art would have been motivated to prioritize based on urgency, and therefore modify McCoy, Tuchman, and Gaedcke with Coughlan.

Claim 20
Regarding claim 20, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 15. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Gaedcke doesn’t explicitly disclose: one or more rates of indications of urgency in legacy customer support requests associated with the username.
However, Coughlan teaches a similar system for notifications based on recent communication history. Coughlan discloses: one or more rates of indications of urgency in legacy customer support requests associated with the username {urgency module 232 may determine the urgency of a contact or rate of indication based on contact history, message history, and how often the parties communicate; col. 8, line 15 to 30; username described in col. 9, lines 15 to 20; col. 11, lines 50 to 51}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Coughlan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to determine customer urgency, in order to facilitate customer prioritization and queuing for customer service purposes. One of ordinary skill in the art would have been motivated to prioritize based on urgency, and therefore modify McCoy, Tuchman, and Gaedcke with Coughlan.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Gaedcke, further in view of Sommer.

Claim 14
Regarding claim 14, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 8, but doesn’t explicitly disclose: reducing using the processor, in proportion to the time elapsed from the receipt of the artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  reducing using the processor, in proportion to the time elapsed from the receipt of the artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}. One of ordinary skill in the art would have been motivated to determine artifact applicability over time, and therefore modify McCoy, Tuchman, and Gaedcke with Sommer.

Claim 21
Regarding claim 21, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 15, but doesn’t explicitly disclose: the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value.
However, Sommer teaches a similar system for sentiment-based text classification and relevancy ranking. Sommer discloses:  the processor is configured to reduce, in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment value {sentiment score or value reduced by sentiment time decay, i.e. a proportion to the time elapsed from the receipt of an document or artifact, the relative importance of each of the plurality of artifacts in the calculation of the sentiment score or value; para. [0113]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of Sommer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to reduce relative importance of artifacts over time, in order to account for their applicability in a limited timeframe {para. [0013] of Sommer}. One of ordinary skill in the art would have been motivated to determine artifact applicability over time, and therefore modify McCoy, Tuchman, and Gaedcke with Sommer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCoy, Tuchman, and Gaedcke, further in view of McCormack.

Claim 19
Regarding claim 19, the combination of McCoy, Tuchman, and Gaedcke discloses the features of claim 15. 
McCoy further discloses: the first plurality of artifacts {analyzer 208 parses the text of the social expression, where this harvested text defines a first plurality of artifacts; para. [0071], [0072]}.
The combination of McCoy, Tuchman, and Gaedcke doesn’t explicitly disclose: a frequency of transmission of legacy customer support requests associated with the username.
However, McCormack teaches a similar system for managing enterprise communications. McCormack discloses: a frequency of transmission of legacy customer support requests associated with the username {customer profile may include, but not restricted to, a call log, a frequency of past conversations, i.e. frequency of transmission of legacy customer support requests; para. [0057]; username associated with user; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of McCoy, Tuchman, and Gaedcke to include the features of McCormack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that McCoy is directed to routing communication within customer contact centers {para. [0004]}, one of ordinary skill in the art would have been motivated to provide the frequency of previous requests as part of a customer profile, in order to facilitate determining customer characteristics, thereby streamlining responses to customer queries {para. [0008], [0060] of McCormack}. One of ordinary skill in the art would have been motivated to streamline responses to customer queries, and therefore modify McCoy, Tuchman, and Gaedcke with McCormack.

Response to Arguments
Applicant is thanked for their comprehensive arguments, which have been carefully considered. Examiner has responded to arguments in the order presented, with applicant’s headings and page numbering used for consistency.

I. Summary of Office Action; II. Summary of Reply to Office Action
 	Applicant is thanked for their summary of the rejection and reply on pages 9-10. The previous objections have been withdrawn. Note, however the new objection above, based on applicant’s amendment. 

III.   Reply to Rejections and Statements under §§ 101 
	Applicant provides arguments regarding the rejection under 35 USC § 101 on pages 11-12. While these arguments are well taken, examiner disagrees.
	Applicant provides a summary of the amendments on page 11, before offering: ‘As such, the current independent claims recite embodiments that cannot be performed by a human. In fact, the independent claims currently form a combination of hardware (processors) for routing requests received from an API feed - where the routing requests include a database object in the form of a table - where the table includes attributes. The attributes include a primary key which is the only necessarily unique attribute of the database object. In view of the foregoing, the claimed subject matter is directed to a physical machine for leveraging social media account history and third party data source information to improve the accuracy of a sentiment analysis performed on a customer support request in the form of a database object - all of which, taken together, is, perforce, statutory subject matter. Support for the amendments can be found at paras. 44-46 of the originally filed specification. No new matter has been added by the amendments. Applicant respectfully submits that the rejections under 35 U.S.C. § 101 are respectfully traversed.’ 
Applicant continues: ‘Furthermore, applicant argues that the "ordered combination" of the recited elements of claims 1, 8 and 15 are directed towards patent-eligible subject matter. In Ex Parte Didi Avraham Mecilati, APPEAL 2015-002481, 2017 WL 1130505, at *3 (Feb. 23, 2017), the Patent Trial and Appeal Board reversed a rejection under 101 stating that the Examiner did not sufficiently establish that the 'ordered combination' of the recited elements fails to transform the nature of the claims into a patent-eligible application. Rather, "[a]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces," even if these pieces constitute generic computer, network and internet components. [T]he claimed architecture (i.e., the ordered combination and arrangement of the recited elements) provides a particular technical advantage. Therefore, we do not sustain the Examiner's rejection ... under 35 U.S.C. § 101. Ex Parte Didi Avraham Mecilati citing Bascom Global Internet v. AT&TMobility LLC, 827 F. 3d 1341, 1350 (Fed. Cir. 2016). 
Applicant concludes with: ‘Applicant respectfully submits that, to the extent that the instant claims present an inventive concept in the form of a novel ordered combination, these claims are similar to the Mecilati claims and, therefore, should also be allowed. Specifically, the instant claims are directed to a system for, inter alia, using steps for leveraging social media account history and third party data source information to improve the accuracy of a sentiment analysis performed on a customer support request that includes a database object. For this reason, as well, the rejection under 35 U.S.C. § 101 is respectfully traversed.’
With respect to the first point, examiner maintains that applicant has simply modified the abstract idea. As MPEP 2106.05 states, ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 ").’ Thus, even assuming that applicant has claimed a novel customer routing process, this does not guarantee patent eligibility. That applicant points to generic computing elements (e.g. API logins) does not support claims of patent eligibility. As shown in MPEP 2106.05(f), the claim must do more than simply “apply” the exception using generic computer components (see MPEP 2106.05(f)).
This is relevant for the second point, i.e. that the “ordered combination” results in an integration into practical application or being significantly more. First, examiner notes that the elements were considered in combination, as seen on the second paragraph under Step 2A, Prong 2 on page 7. Second, the “ordered combination” is a generic computing system. It’s a computing system comprising an API feed, an input (“receiver”), a database, and a processor. This is a typical web server without any discernable technical improvement. Furthermore, applicant has not provided any disclosure to that end. Thus, examiner remains unpersuaded.
With respect to the third point, examiner looks to MPEP 2106.05(a), which recites: ‘If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).’
In this instance, though, the “improvement,” if one does exist, pertains to what applicant has described as a ‘determining the optimal way, or at least a more efficient way, to route customer support requests’ {see para. [003] of applicant’s specification as filed}. Thus, examiner maintains that rather than a technical improvement, applicant has claimed an improvement to the abstract idea in the Certain Methods of Organizing Human Activity and/or Mental Process grouping.
For these reasons, applicant’s arguments are unpersuasive.


IV.    Reply to Rejections and Statements under 35 U.S.C. 103
	Applicant offers a response to the outstanding rejection under 35 U.S.C. 103 on pages 12-14.
	Applicant first offers arguments pertaining to the “request via receipt of a database object in the form of a table.” McCoy, at para. [0067], appears to describe such: ‘In some examples, the expression streams 202a-202c communicated to the listener 204 include not only the text of the message containing the phrase of interest, but also include information regarding the time of the expression (e.g., the time stamp of the social media post), location of the expression (e.g., city/state/zip code that the expression originated from), author of the expression (e.g., name, username, social handle, gender, age or age range, number of followers, number of people being followed by the user (herein referred to as “following”), date of last post, frequency of posts, date of membership, etc.), and/or the like.’
	Additionally, McCoy discloses at para. [0058]: ‘some of the data (e.g., customer profile data) may be maintained in a customer relations management (CRM) database hosted in the mass storage device 126 or elsewhere.’ 
	Therefore, it would appear that the reference discloses “request via receipt of a database object in the form of a table.”
	Such features are also described in at para. [0111] of Gaedcke: ‘The results are stored by KRP attributes, generally to a database 1422.’
	Therefore, these arguments are not persuasive.
	With respect to the newly added limitation pertaining to “a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute of the database object,” examiner has relied on Gaedcke, which discloses at para. [0128]: ‘The system receives a post (also known as a message) from a listener/harvester 2402 from a source information site. The source site and post with the handle (third party's web name which is the third party's social-site profile) is combined with the author handle to create a unique key (for example Bobjones:twitter) 2402. The system performs a database lookup to determine if the key already exists in the present system's database 2403. If the key is found to already exist in the database 2402 then the handle becomes marked as known and true 2405. If the key does not exist in the present system's database 2404, then the handle is marked as unknown and false. Processing ends 2407.’
	Thus, it would appear that the feature of the “primary key… in the form of a message ID… being the only necessarily unique attribute of the database object” is taught by Gaedcke.
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10404630, directed to converting email messages to AI chat;
US 20130232159, directed to identifying customers in social media;
US 20140074728, directed to customer care routing;
US 20150036815, directed to real-time predictive routing;
US 20120072358, directed to customer care replies on social media. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/18/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689